The first count of the indictment, upon which this appellant was convicted, charged him with the offense of distilling, making, or manufacturing certain liquors, therein designated prohibited liquors.
The evidence of the state's witnesses tended to show that they caught him in the act of operating a whisky still, and that, upon the approach of the officers, appellant fled, but was captured; that he succeeded in escaping, but was again captured, and that, when they returned with him to the still, whisky was running therefrom through the worm. Defendant admitted his presence at the still, but stoutly denied any participation in its operation, and explained his presence by stating he went by the still to get his cigarettes from one Coggins who owned the still. This conflict in the evidence made a jury question. The evidence was sufficient upon which to base the verdict rendered.
Upon this appeal the points of decision presented by exceptions to the court's rulings are so clearly free from error no discussion is necessary.
The record proper is regular in all things.
Affirmed.